
	
		I
		111th CONGRESS
		2d Session
		H. R. 6202
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Brady of
			 Pennsylvania (for himself and Mr.
			 Andrews) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To withdraw the consent of Congress to the interstate
		  compact between the State of New Jersey and the Commonwealth of Pennsylvania
		  concerning the Delaware River Port Authority, and for other
		  purposes.
	
	
		1.Withdrawal of consent of
			 Congress to Delaware River Port Authority Interstate Compact
			(a)In
			 generalEffective upon the
			 expiration of the 1-year period which begins on the date of the enactment of
			 this Act, and subject to subsection (b), Congress withdraws the consent given
			 under Public Law 82–573 to the supplemental compact or agreement between the
			 State of New Jersey and the Commonwealth of Pennsylvania concerning the
			 Delaware River Port Authority (hereafter in this Act referred to as the
			 Authority).
			(b)Waiver of
			 withdrawalSubsection (a)
			 shall not apply if, prior to the expiration of the period described in such
			 subsection, the Delaware River Port Authority—
				(1)establishes an
			 Office of the Inspector General of the Authority in accordance with section
			 2;
				(2)establishes a
			 Citizens Advisory Board in accordance with section 3;
				(3)certifies to
			 Congress that the Governor of Pennsylvania has the same authority to make
			 line-item vetoes of items in the budget of the Authority as the Governor of New
			 Jersey;
				(4)enters into an
			 agreement with the Secretary of Defense under which an officer of the
			 Department of Defense designated by the Secretary shall serve as a Commissioner
			 of the Authority on an ex officio basis; and
				(5)enters into an
			 agreement with the appropriate officials of the Federal Government under which
			 the Authority will reimburse the Federal Government for any expenses incurred
			 by any entity of the Federal Government in carrying out any requirement of this
			 Act.
				2.Inspector General
			 of the Delaware River Port Authority
			(a)Establishment of
			 OfficeThe Authority shall
			 establish in the Authority an Office of the Inspector General (hereafter
			 referred to as the Office), to be headed by the Inspector
			 General of the Delaware River Port Authority (hereafter referred to as the
			 Inspector General).
			(b)Inspector
			 General
				(1)AppointmentThe
			 Inspector General shall be appointed by the vote of a majority of the
			 Commissioners of the Authority, and shall be appointed without regard to
			 political affiliation and solely on the basis of integrity and demonstrated
			 ability in accounting, auditing, financial analysis, law, management analysis,
			 public administration, or investigations, as well as familiarity or experience
			 with the operation of transit systems.
				(2)Term of
			 serviceThe Inspector General shall serve for a term of 5 years,
			 and an individual serving as Inspector General may be reappointed for not more
			 than 2 additional terms.
				(3)RemovalThe
			 Inspector General may be removed from office prior to the expiration of his
			 term only by the unanimous vote of all of the members of the Commissioners of
			 the Authority, and the Authority shall communicate the reasons for any such
			 removal to the Governor of Pennsylvania, the Governor of New Jersey, each
			 Member of Congress from Pennsylvania, and each Member of Congress from New
			 Jersey.
				(c)Duties
				(1)Applicability of
			 duties of inspector general of executive branch establishmentThe
			 Inspector General shall carry out the same duties and responsibilities with
			 respect to the Authority as an Inspector General of an establishment carries
			 out with respect to an establishment under section 4 of the Inspector General
			 Act of 1978 (5 U.S.C. App. 4), under the same terms and conditions which apply
			 under such section.
				(2)Conducting
			 annual audit of financial statementsThe Inspector General shall
			 be responsible for conducting the annual audit of the financial accounts of the
			 Authority, either directly or by contract with an independent external auditor
			 selected by the Inspector General.
				(3)Reports
					(A)Semiannual
			 reports to authorityThe Inspector General shall prepare and
			 submit semiannual reports summarizing the activities of the Office in the same
			 manner, and in accordance with the same deadlines, terms, and conditions, as an
			 Inspector General of an establishment under section 5 of the Inspector General
			 Act of 1978 (5 U.S.C. App. 5). For purposes of applying section 5 of such Act
			 to the Inspector General, the Commissioners of the Authority shall be
			 considered the head of the establishment, except that the Inspector General
			 shall transmit to the Executive Director of the Authority a copy of any report
			 submitted to the Commissioners pursuant to this paragraph.
					(B)Annual reports
			 to local signatory governments and congressNot later than January 15 of each year, the
			 Inspector General shall prepare and submit a report summarizing the activities
			 of the Office during the previous year, and shall submit such reports to the
			 Governor of Pennsylvania, the Governor of New Jersey, each Member of Congress
			 from Pennsylvania, and each Member of Congress from New Jersey.
					(4)Investigations
			 of complaints of employees and members
					(A)AuthorityThe
			 Inspector General may receive and investigate complaints or information from an
			 employee or member of the Authority concerning the possible existence of an
			 activity constituting a violation of law, rules, or regulations, or
			 mismanagement, gross waste of funds, abuse of authority, or a substantial and
			 specific danger to the public health and safety.
					(B)NondisclosureThe
			 Inspector General shall not, after receipt of a complaint or information from
			 an employee or member, disclose the identity of the employee or member without
			 the consent of the employee or member, unless the Inspector General determines
			 such disclosure is unavoidable during the course of the investigation.
					(C)Prohibiting
			 retaliationAn employee or member of the Authority who has
			 authority to take, direct others to take, recommend, or approve any personnel
			 action, shall not, with respect to such authority, take or threaten to take any
			 action against any employee or member as a reprisal for making a complaint or
			 disclosing information to the Inspector General, unless the complaint was made
			 or the information disclosed with the knowledge that it was false or with
			 willful disregard for its truth or falsity.
					(5)Independence in
			 carrying out dutiesNeither the Commissioners of the Authority,
			 the Executive Director of the Authority, nor any other member or employee of
			 the Transit Authority may prevent or prohibit the Inspector General from
			 carrying out any of the duties or responsibilities assigned to the Inspector
			 General under this section.
				(d)Powers
				(1)In
			 generalThe Inspector General may exercise the same authorities
			 with respect to the Authority as an Inspector General of an establishment may
			 exercise with respect to an establishment under section 6(a) of the Inspector
			 General Act of 1978 (5 U.S.C. App. 6(a)), other than paragraphs (7), (8), and
			 (9) of such section.
				(2)Staff
					(A)Assistant
			 inspector generals and other staffThe Inspector General shall
			 appoint and fix the pay of—
						(i)an
			 Assistant Inspector General for Audits, who shall be responsible for
			 coordinating the activities of the Inspector General relating to audits;
						(ii)an
			 Assistant Inspector General for Investigations, who shall be responsible for
			 coordinating the activities of the Inspector General relating to
			 investigations; and
						(iii)such other
			 personnel as the Inspector General considers appropriate.
						(B)Independence in
			 appointing staffNo individual may carry out any of the duties or
			 responsibilities of the Office unless the individual is appointed by the
			 Inspector General, or provides services procured by the Inspector General,
			 pursuant to this paragraph. Nothing in this subparagraph may be construed to
			 prohibit the Inspector General from entering into a contract or other
			 arrangement for the provision of services under this section.
					(C)Applicability of
			 authority personnel rulesNone of the regulations governing the
			 appointment and pay of employees of the Authority shall apply with respect to
			 the appointment and compensation of the personnel of the Office, except to the
			 extent agreed to by the Inspector General. Nothing in the previous sentence may
			 be construed to affect subparagraphs (A) through (B).
					(3)Equipment and
			 suppliesThe Executive Director of the Authority shall provide
			 the Office with appropriate and adequate office space, together with such
			 equipment, supplies, and communications facilities and services as may be
			 necessary for the operation of the Office, and shall provide necessary
			 maintenance services for such office space and the equipment and facilities
			 located therein.
				(e)Transfer of
			 FunctionsTo the extent that any office or entity in the
			 Authority prior to the appointment of the first Inspector General under this
			 section carried out any of the duties and responsibilities assigned to the
			 Inspector General under this section, the functions of such office or entity
			 shall be transferred to the Office upon the appointment of the first Inspector
			 General under this section.
			3.Citizens Advisory
			 Board of the Delaware River Port Authority
			(a)EstablishmentThe Authority shall establish in the
			 Authority the Delaware River Port Authority Citizens Advisory Board (hereafter
			 referred to as the Advisory Board).
			(b)Board
				(1)Membership;
			 appointmentThe Advisory Board shall consist of 12 Members, of
			 whom—
					(A)3 shall be
			 appointed jointly by Members of Congress representing jurisdictions in
			 Pennsylvania served by the Authority;
					(B)3 shall be
			 appointed jointly by Members of Congress representing jurisdictions in New
			 Jersey served by the Authority;
					(C)3 shall be
			 appointed by the Governor of Pennsylvania; and
					(D)3 shall be
			 appointed by the Governor of New Jersey.
					(2)ChairIn
			 addition to the Members appointed under paragraph (1), the Board shall have an
			 additional Member who shall be the Chair and who shall be appointed for a
			 single 2-year term as follows:
					(A)The Chair appointed for the first 2-year
			 term under this paragraph shall be appointed jointly by Members of Congress
			 representing jurisdictions in New Jersey served by the Authority.
					(B)The Chair appointed for the next 2-year
			 term shall be appointed jointly by Members of Congress representing
			 jurisdictions in Pennsylvania served by the Authority.
					(C)The Chair
			 appointed for the next 2-year term shall be appointed by the Governor of
			 Pennsylvania.
					(D)The Chair appointed for the next 2-year
			 term shall be appointed by the Governor of New Jersey.
					(E)The Chair
			 appointed for any subsequent 2-year term shall be appointed in the same manner
			 and in the same order as provided under subparagraphs (A) through (D).
					(3)QualificationsMembers
			 of the Advisory Board shall be individuals who are regular consumers of the
			 services provided by the Authority.
				(4)Term of service;
			 vacancyA Member of the
			 Advisory Board shall serve for a term of 2 years, and may be reappointed for
			 additional terms. A vacancy in the membership of the Advisory Board shall be
			 filled in the same manner as the original appointment.
				(5)No pay for
			 serviceMembers of the Advisory Board shall serve without pay,
			 but shall be compensated for travel expenses incurred in attending meetings of
			 the Advisory Board.
				(c)Duties
				(1)In
			 generalThe Advisory Board shall solicit input from regular
			 consumers of the services provided by the Authority and advise the
			 Commissioners of the Authority on issues relating to the operation of the
			 Authority which affect such consumers.
				(2)MeetingsThe
			 Advisory Board shall hold a regular meeting which shall be open to the public
			 each calendar quarter.
				(3)Annual
			 report
					(A)Report
			 requiredNot later than 45 days after the end of each calendar
			 year, the Advisory Board shall submit a report to the Commissioners of the
			 Authority which describes the Advisory Board’s activities during the year, and
			 shall include in the report such recommendations relating to the operation of
			 the Authority as the Advisory Board considers appropriate.
					(B)Response by
			 commissionersNot later than 45 days after the receiving the
			 annual report for a year from the Advisory Board under subparagraph (A), the
			 Commissioners shall hold a public meeting for the sole purpose of reviewing the
			 report.
					(d)Equipment and
			 suppliesThe Executive Director of the Authority shall provide
			 the Advisory Board with appropriate and adequate office space, together with
			 such equipment, supplies, and communications facilities and services as may be
			 necessary for the operation of the Advisory Board, and shall provide necessary
			 maintenance services for such office space and the equipment and facilities
			 located therein.
			
